DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 9, 10, 19, 20, 24-26, 30, 35, and 38 are pending in the application.
Applicant’s amendment to the claims, filed on October 28, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on October 28, 2022 in response to the non-final rejection mailed on July 28, 2022 have been fully considered.
Rejections and/or objections not reiterated from a previous Office action are withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 19, 20, 24-26, 30, 35, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2022.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2022.
Claims 1-3, 6, and 10 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected subject matter. 

Claim Rejections - 35 USC § 112(a)
Claims 1-3, 6, and 10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a liquid composition comprising: at least one tardigrade disordered protein comprising the amino acid sequence of SEQ ID NO: 1-105; and at least one heterologous polypeptide and/or peptide of interest, does not reasonably provide enablement for all liquid compositions as encompassed by the claims, particularly with respect to the scope of tardigrade disordered proteins. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “The invention relates to methods and compositions for stabilizing proteins using tardigrade proteins” (p. 1, lines 21-22) and “The present invention overcomes previous shortcomings in the art by providing new compositions and methods for stabilizing proteins and other biomedical material” (p. 2, lines 20-21).
The breadth of the claims: As amended, the claims recite a liquid composition comprising: 
at least one tardigrade disordered protein (TDP); and at least one heterologous polypeptide and/or heterologous peptide of interest, wherein the at least one TDP is selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-53, 55-60, or 62-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
As stated above, the term “tardigrade disordered protein” appears to be a designation given by the applicant for certain proteins. Given a broadest reasonable interpretation, the recitation of “tardigrade disordered protein” does not require a stabilizing effect on the recited heterologous polypeptide and/or heterologous peptide of interest.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
As stated above, it appears that the applicant intends for proteins in the Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) families to be encompassed by the term “tardigrade disordered protein” (e.g., specification at p. 30, line 24). Before the effective filing date, the reference of Yamaguchi et al. (PLoS ONE 7:e44209, 2012, 7 pages; cited on Form PTO-892 mailed on May 26, 2022; hereafter “Yamaguchi”) identified two novel tardigrade protein families referred to as Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract) and disclosed the amino acid sequences of SAHS and CAHS proteins (p. 4, Figure 2). Also, the reference of Mehta et al. (“Stabilization of a globular protein by a disordered tardigrade protein”, Abstracts of the 30th Anniversary Symposium of The Protein Society, July 2016, pp. 112 and 113; cited on Form PTO-892 mailed on May 26, 2022; hereafter “Mehta”) taught CAHS proteins stabilized a model protein and suggested that CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs.
However, given a broadest reasonable interpretation, the recited “tardigrade disordered protein” is not required to have a stabilizing effect on the recited heterologous polypeptide and/or heterologous peptide of interest.
To the extent the claims are intended to encompass variants and mutants of SEQ ID NO: 1-105, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on July 28, 2022) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on July 28, 2022), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses numerous working examples of the recited “tardigrade disordered protein”, i.e., SEQ ID NO: 1-105. However, as stated above, the recited “tardigrade disordered protein” is not required to have a stabilizing effect on the recited heterologous polypeptide and/or heterologous peptide of interest and the specification fails to provide direction or guidance for using a liquid composition comprising a “tardigrade disordered protein” and a heterologous polypeptide/peptide that does not have a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest. Regarding the claim 1 recitation of “complement thereof” with respect to a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, the amino acid sequences encoded by a complement of a nucleotide sequence having at least 80% identity to any one of SEQ ID NOs:106-210 would not be expected to have any significant structural similarity to the amino acid sequences of SEQ ID NO: 1-105. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of making mutants and variants of a polypeptide were known in the art before the effective filing date, it was not routine to identify a use for all liquid compositions comprising “tardigrade disordered proteins” as encompassed by the claims, particularly those mutants and variants that do not have a stabilizing effect on the recited heterologous polypeptide/peptide of interest.
In view of the broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the art, and the amount of experimentation required to make and use all “tardigrade disordered proteins” as recited in the claims, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues the amended claim 1 and claims dependent therefrom fully comply with the enablement requirement and the rejection should be withdrawn. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1. However, for the reasons set forth above, the specification fails to enable the full scope of the claimed invention. 

Claim Rejections - 35 USC § 103
Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (supra) in view of Piszkiewicz et al. (“Biophysics of Tardigrade Survival”, Biophys. J. 110(3), March 2016, sup. 1401A, 1 page; cited on Form PTO-892 mailed on May 26, 2022; hereafter “Piszkiewicz”), Yamaguchi (supra), and Supporting Information for “Two Novel Heat-Soluble Protein Families Abundantly Expressed in an Anhydrobiotic Tardigrade” (2012, 5 pages, obtained from https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0044209#s5; cited on Form PTO-892 mailed on July 28, 2022; hereafter “Supporting Information”). 
As amended, the claims are drawn to a liquid composition comprising: 
at least one tardigrade disordered protein (TDP); and at least one heterologous polypeptide and/or heterologous peptide of interest, wherein the at least one TDP is selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-53, 55-60, or 62-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
Regarding claims 1 and 10, the reference of Mehta discloses that Cytoplasmic Abundant Heat Soluble (CAHS) proteins form a heat-labile gels and CAHS proteins are able to stabilize a model protein. Mehta discloses that CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs.
Regarding claim 2, given a broadest reasonable interpretation, the recited “one or more excipients” is interpreted as encompassing CAHS proteins and as stated above, Mehta discloses that CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs.
The differences between Mehta and the claimed invention are:
1) Mehta does not disclose that CAHS proteins are “tardigrade disordered proteins” as recited in claim 1; 
2) Mehta does not disclose a “liquid composition” as recited in claim 1; and
3) Mehta does not disclose the sequence of a CAHS protein that is encompassed by the limitation “amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-53, 55-60, or 62-105; amino acid sequences encoded by a nucleotide sequence having at least 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least 80% identity to any one of SEQ ID NO:211-315; and any combination thereof” as recited in claim 1.
Regarding difference 1), the term “tardigrade disordered protein” appears to be a designation given by the applicant for certain proteins, which encompasses CAHS proteins (see specification at p. 30, line 24). As such, a CAHS protein is considered to be a “tardigrade disordered protein”. 
Regarding difference 2), the reference of Piszkiewicz teaches the CAHS class of proteins are overexpressed by tardigrades and form gel networks in dilute solution (column 2, top). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mehta and Piszkiewicz to make a dilute solution of a CAHS protein and a protein-based drug. One would have been motivated to and would have had a reasonable expectation of success to do this because Mehta disclosed CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs due to their ability to form heat-labile gels, and Piszkiewicz taught CAHS proteins form gel networks in dilute solution. 
Regarding difference 3), the reference of Yamaguchi identifies a novel tardigrade protein family referred to as Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract). Supporting Information teaches Accession Numbers for certain CAHS family members including Mt_CAHS-a with the Accession Number EZ761416, which encodes a protein that is identical to a protein encoded by the nucleotide sequence of SEQ ID NO: 264 of this application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mehta, Piszkiewicz, Yamaguchi, and Supporting Information to use the CAHS protein of Supporting Information. One would have been motivated to and would have had a reasonable expectation of success to do this because Mehta disclosed the CAHS protein serves as a stabilizing agent, yet does not disclose any particular CAHS protein or sequence thereof, and Yamaguchi and Supporting Information taught a CAHS protein. 
Therefore, the liquid composition of claims 1, 2, and 10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of a TDP encoded by the nucleotide sequence of SEQ ID NO: 264. However, the non-elected species has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of SEQ ID NO: 1.

RESPONSE TO REMARKS: The applicant argues that the Mehta and Piszkiewicz references are excluded as prior art under 35 U.S.C. 102(b)(1)(A). 
The applicant’s argument is not found persuasive. While the references of Mehta and Piszkiewicz were made one year or less before the effective filing date of the claimed invention and name the inventor or a joint inventor as an author, they name additional persons as authors. As such, the references do not satisfy the requirements for a grace period inventor disclosure exception. See MPEP 2153.01(a). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta (supra) in view of Piszkiewicz (supra), Yamaguchi (supra), and Supporting Information (supra) as applied to claims 1, 2, and 10 above, and further in view of Randolph et al. (WO 2008/033555 A2; cited on Form PTO-892 mailed on May 26, 2022; hereafter “Randolph”). 
Claim 6 is drawn to the liquid composition of claim 1, wherein the concentration of the at least one TDP is about 1 g/L to about 100 g/L.
The combination of Mehta, Piszkiewicz, Yamaguchi, and Supporting Information does not teach or suggest a concentration of about 1 g/L to about 100 g/L.
The reference of Randolph teaches a molecular chaperone as a stabilizing agent for a protein of interest, the molecular chaperone being present at a concentration of 0.01 mg/mL to 10 mg/mL (paragraph [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mehta, Piszkiewicz, Yamaguchi, Supporting Information, and Randolph to use a concentration of 10 mg/mL of the CAHS protein. One would have been motivated to and would have had a reasonable expectation of success to do this because Mehta disclosed the CAHS protein serves as a stabilizing agent, yet does not disclose any particular concentration, and Randolph taught a stabilizing agent being present at a concentration of 0.01 mg/mL to 10 mg/mL. Therefore, the liquid composition claim 6 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

RESPONSE TO REMARKS: The applicant argues that the Mehta and Piszkiewicz references are excluded as prior art under 35 U.S.C. 102(b)(1)(A). 
The applicant’s argument is not found persuasive. While the references of Mehta and Piszkiewicz were made one year or less before the effective filing date of the claimed invention and name the inventor or a joint inventor as an author, they name additional persons as authors. As such, the references do not satisfy the requirements for a grace period inventor disclosure exception. See MPEP 2153.01(a). 

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drew, J. (WO 2006/085082 A1; cited on Form PTO-892; hereafter “Drew”) in view of Yamaguchi (supra). 
Regarding claims 1 and 3, the reference of Drew discloses mixing of certain sugars which aid desiccation tolerance with other compounds such as late embryogenesis abundant (LEA) proteins or proteins or peptides with similar physical characteristics isolated from other sources with a desiccation sensitive substance in such a way that crystallization is prevented or thermal tolerance is conferred when dried by lyophilization or desiccation. Drew discloses that once mixed with the desiccation protecting medium, the samples can be dried to various residual moisture content to offer long term stability (p. 4, line 25 to p. 5, line 9). Drew discloses that addition of LEAs or proteins or peptides with similar physical characteristics further enhances the desiccation tolerance of the biological compound to be preserved. Drew discloses the biological component comprises an enzyme or a protein (p. 7, lines 16-17). 
Regarding claim 2, Drew discloses the addition of a pharmaceutically acceptable excipient (p. 9, lines 20-22). 
Regarding claim 10, Drew discloses the desiccated or preserved product of the invention is for use in medicine (p. 8, lines 6-7).
The difference between Drew and the claimed invention is that Drew does not disclose a “tardigrade disordered protein” as recited in claim 1.
The reference of Yamaguchi teaches that LEA proteins are proposed to act as a ‘molecular shield’ in a dehydrated condition, however, although tardigrades are able to withstand dehydration, no LEA proteins were detected in tardigrades (p. 1, column 1, bottom to p. 2, column 2, top). Using the heat-soluble property characteristic of LEA proteins, Yamaguchi seeks to identify similar proteins in a desiccation-tolerant tardigrade (p. 2, column 1, top; p. 2, column 2, bottom) and identifies two novel tardigrade protein families referred to as Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract). Yamaguchi does not teach or suggest that SAHS and CAHS proteins are “tardigrade disordered proteins”, however, as stated above, it appears that the applicant intends for SAHS and CAHS proteins to be encompassed by the applicant-designated term “tardigrade disordered protein” (e.g., specification at p. 30, line 24). Yamaguchi discloses the amino acid sequence of SAHS1 (p. 4, Figure 2A), which is identical to a protein encoded by the nucleotide sequence of SEQ ID NO: 271 of this application. Yamaguchi explains that SAHS and CAHS proteins are similar to LEA proteins in forming α-helical structures in water-deficient conditions (p. 1, Abstract) and suggests that in tardigrades, the SAHS and CAHS proteins act as molecular shields in water-deficient conditions (p. 1, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Drew and Yamaguchi to modify the desiccation protecting medium of Drew to use the SAHS or CAHS protein of Yamaguchi (e.g., substituting the LEA protein with SAHS or CAHS protein in Drew’s desiccation protecting medium). One would have been motivated to and would have had a reasonable expectation of success to do this because Drew disclosed including a LEA or proteins or peptides with similar physical characteristics to further enhance the desiccation tolerance of the biological compound to be preserved and Yamaguchi taught SAHS and CAHS proteins with similar physical characteristics to LEA proteins, and that, like LEA proteins, act as a ‘molecular shield’ in a dehydrated condition. Therefore, the liquid and solid compositions of claims 1-3 and 10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of a TDP encoded by the nucleotide sequence of SEQ ID NO: 271. However, the non-elected species has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of SEQ ID NO: 1.

RESPONSE TO REMARKS: The applicant argues the combination of references fails to teach or suggest at least one TDP selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-53, 55-60, or 62-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
The applicant’s argument is not found persuasive. As stated above, Yamaguchi discloses the amino acid sequence of SAHS1 (p. 4, Figure 2A), which is identical to a protein encoded by the nucleotide sequence of SEQ ID NO: 271 of this application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (supra) in view of Yamaguchi (supra) as applied to claims 1-3 and 10 above, and further in view of Randolph (supra). 
The combination of Drew and Yamaguchi does not teach or suggest a concentration of about 1 g/L to about 100 g/L.
The reference of Randolph teaches a molecular chaperone as a stabilizing agent for a protein of interest, the molecular chaperone being present at a concentration of 0.01 mg/mL to 10 mg/mL (paragraph [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Drew, Yamaguchi, and Randolph to use a concentration of 10 mg/mL of the SAHS1 protein of Yamaguchi. One would have been motivated to and would have had a reasonable expectation of success to do this because the SAHS1 protein of Yamaguchi serves as a stabilizing agent for a protein of interest, yet neither Drew nor Yamaguchi taught any particular concentration for stabilization, and Randolph taught a stabilizing agent being present at a concentration of 0.01 mg/mL to 10 mg/mL. Therefore, the liquid composition of claim 6 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

RESPONSE TO REMARKS: The applicant argues the combination of references fails to teach or suggest at least one TDP selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-53, 55-60, or 62-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
The applicant’s argument is not found persuasive. As stated above, Yamaguchi discloses the amino acid sequence of SAHS1 (p. 4, Figure 2A), which is identical to a protein encoded by the nucleotide sequence of SEQ ID NO: 271 of this application.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (supra) in view of Yamaguchi (supra), Supporting Information (supra), Piszkiewicz (supra), and Mehta (supra). 
Regarding claims 1 and 3, the reference of Drew discloses mixing of certain sugars which aid desiccation tolerance with other compounds such as late embryogenesis abundant (LEA) proteins or proteins or peptides with similar physical characteristics isolated from other sources with a desiccation sensitive substance in such a way that crystallization is prevented or thermal tolerance is conferred when dried by lyophilization or desiccation. Drew discloses that once mixed with the desiccation protecting medium, the samples can be dried to various residual moisture content to offer long term stability (p. 4, line 25 to p. 5, line 9). Drew discloses that addition of LEAs or proteins or peptides with similar physical characteristics further enhances the desiccation tolerance of the biological compound to be preserved. Drew discloses the biological component comprises an enzyme or a protein (p. 7, lines 16-17). 
Regarding claim 2, Drew discloses the addition of a pharmaceutically acceptable excipient (p. 9, lines 20-22). 
Regarding claim 10, Drew discloses the desiccated or preserved product of the invention is for use in medicine (p. 8, lines 6-7).
The difference between Drew and the claimed invention is that Drew does not disclose a “tardigrade disordered protein” as recited in claim 1.
The reference of Yamaguchi teaches that LEA proteins are proposed to act as a ‘molecular shield’ in a dehydrated condition, however, although tardigrades are able to withstand dehydration, no LEA proteins were detected in tardigrades (p. 1, column 1, bottom to p. 2, column 2, top). Using the heat-soluble property characteristic of LEA proteins, Yamaguchi seeks to identify similar proteins in a desiccation-tolerant tardigrade (p. 2, column 1, top; p. 2, column 2, bottom) and identifies two novel tardigrade protein families referred to as Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract). Yamaguchi does not teach or suggest that SAHS and CAHS proteins are “tardigrade disordered proteins”, however, as stated above, it appears that the applicant intends for SAHS and CAHS proteins to be encompassed by the applicant-designated term “tardigrade disordered protein” (e.g., specification at p. 30, line 24). Yamaguchi teaches the amino acid sequence of SAHS1 (p. 4, Figure 2A), which is identical to a protein encoded by the nucleotide sequence of SEQ ID NO: 271 of this application. Supporting Information teaches Accession Numbers for certain CAHS family members including Mt_CAHS-a with the Accession Number EZ761416, which encodes a protein that is identical to a protein encoded by the nucleotide sequence of SEQ ID NO: 264 of this application.  Yamaguchi explains that SAHS and CAHS proteins are similar to LEA proteins in forming α-helical structures in water-deficient conditions (p. 1, Abstract) and suggests that in tardigrades, the SAHS and CAHS proteins act as molecular shields in water-deficient conditions (p. 1, Abstract). 
The reference of Piszkiewicz teaches CAHS class proteins are overexpressed by tardigrades and form gel networks in dilute solution and Mehta discloses that CAHS form a heat-labile gels and CAHS proteins are able to stabilize a model protein. Mehta discloses that CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Drew, Yamaguchi, Supporting Information, Piszkiewicz, and Mehta to modify the desiccation protecting medium of Drew to use SAHS1 or Mt_CAHS-a protein (e.g., substituting the LEA protein with SAHS or CAHS protein in Drew’s desiccation protecting medium). One would have been motivated to and would have had a reasonable expectation of success to do this because Drew disclosed including a LEA or proteins or peptides with similar physical characteristics to further enhance the desiccation tolerance of the biological compound to be preserved, Yamaguchi taught SAHS and CAHS proteins, including SASH1 and Mt_CAHS-a, with similar physical characteristics to LEA proteins, and that, like LEA proteins, act as a ‘molecular shield’ in a dehydrated condition, Piszkiewicz, and Mehta taught CAHS proteins form gels, and Mehta taught CAHS proteins stabilized a model protein by forming a gel suggests CAHS proteins as pharmaceutical excipients for formulating protein-based drugs. Therefore, the liquid and solid compositions of claims 1-3 and 10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of a TDP encoded by the nucleotide sequence of SEQ ID NO: 264 or 271. However, the non-elected species has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of SEQ ID NO: 1.

RESPONSE TO REMARKS: The applicant argues that the Mehta and Piszkiewicz references are excluded as prior art under 35 U.S.C. 102(b)(1)(A). 
The applicant’s argument is not found persuasive. While the references of Mehta and Piszkiewicz were made one year or less before the effective filing date of the claimed invention and name the inventor or a joint inventor as an author, they name additional persons as authors. As such, the references do not satisfy the requirements for a grace period inventor disclosure exception. See MPEP 2153.01(a). 
The applicant further argues the combination of references fails to teach or suggest at least one TDP selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-53, 55-60, or 62-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
The applicant’s argument is not found persuasive. As stated above, Yamaguchi discloses the amino acid sequence of SAHS1 (p. 4, Figure 2A), which is identical to a protein encoded by the nucleotide sequence of SEQ ID NO: 271 of this application.

Claim Rejections - 35 USC § 101
Claims 1-3 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: As amended, claims 1, 2, and 10 are drawn to a liquid composition comprising: 
at least one tardigrade disordered protein (TDP); and at least one heterologous polypeptide and/or heterologous peptide of interest, wherein the at least one TDP is selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-53, 55-60, or 62-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
Given a broadest reasonable interpretation, the “liquid composition” of claims 1, 2, and 10 encompasses a naturally occurring TDP and a naturally occurring non-TDP protein in a liquid, and broadly encompass the aqueous contents of a naturally occurring tardigrade cell under natural conditions of desiccation.

Claim 3 is drawn to a solid composition produced by drying the liquid composition of claim 1. Given a broadest reasonable interpretation, the “solid composition” of claim 3 encompasses the dried aqueous contents of a naturally occurring tardigrade cell following natural conditions of desiccation.
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite naturally occurring products. Accordingly, the claims are directed to judicial exceptions. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exceptions. 
Patent Eligibility Analysis Step 2B: The claims only recite the products of nature, without more and do not include any additional elements that could add significantly more to the judicial exceptions. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claim is rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues the amended claim 1 and claims dependent therefrom are directed to patentable subject matter and the rejection should be withdrawn. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1. However, for the reasons set forth above, the claimed liquid and solid compositions do not qualify as patent-eligible subject matter. 

Claim Rejections - Double Patenting
Claims 1-3 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 9 of co-pending application no. 17/586,930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of this application, claim 1 of the reference application recites a composition, comprising: 
a first component comprising at least one intrinsically disordered protein; and 
a second component comprising at least one biological material of interest, at least one biologically-derived material of interest, or both, the second component being free of the at least one intrinsically disordered protein;
Claim 2 of the reference application recites (in relevant part) the composition of claim 1, wherein the at least one biological material of interest, the at least one biologically-derived material of interest, or both, comprises a peptide or a polypeptide; 
Claim 4 of the reference application recites the composition of claim 1, wherein the composition is a liquid; and
Claim 6 of the reference application recites (in relevant part) the composition of claim 1, wherein the at least one intrinsically disordered protein comprises: an amino acid sequence having at least 80% identity to SEQ ID NO: 4. SEQ ID NO: 4 of the reference application has 100% sequence identity to SEQ ID NO: 34 of this application.  
Regarding claim 2 of this application, claim 2 of the reference application recites the composition comprises a saccharide or a polysaccharide, which is interpreted as an “excipient”. 
Regarding claim 3 of this application, claim 5 of the reference application recites wherein the composition is a solid.
Regarding claim 10 of this application, claim 9 of the reference application recites the composition of claim 1, wherein the at least one biological material of interest, the at least one biologically-derived material of interest, or both, comprises a therapeutic agent.
Therefore, claims 1-3 and 10 of this application are unpatentable over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 9 of co-pending application no. 17/586,930 (reference application) in view of Randolph (supra). 
The claims of the reference application do not recite a concentration of about 1 g/L to about 100 g/L.
The reference of Randolph teaches a molecular chaperone as a stabilizing agent for a protein of interest, the molecular chaperone being present at a concentration of 0.01 mg/mL to 10 mg/mL (paragraph [0026]). 
Given that the specification of the reference application describes the recited intrinsically disordered protein as a stabilizer of the recited biological material of interest (paragraph [0057]) and in view of the teachings of Randolph, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a concentration of 10 mg/mL of the intrinsically disordered protein in the claimed composition of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the reference application do not recite any particular concentration, and Randolph taught a stabilizing agent being present at a concentration of 0.01 mg/mL to 10 mg/mL. 
Therefore, claim 6 of this application is unpatentable over the claims of the reference application in view of Randolph.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant requests that the provisional rejections be held in abeyance until allowable subject matter is identified in the instant application. The applicant’s request is acknowledged. 
 
Conclusion
Status of the claims:
Claims 1-3, 6, 9, 10, 19, 20, 24-26, 30, 35, and 38 are pending.
Claims 9, 19, 20, 24-26, 30, 35, and 38 are withdrawn from consideration.
Claims 1-3, 6, and 10 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                          

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656